OPINION — AG — THE J.M. DAVIS MEMORIAL COMMISSION HAS THE AUTHORITY TO LEASE TO OTHERS ANY PORTION OF THE J.M. DAVIS COLLECTION. THE COMMISSION HAS THE AUTHORITY UPON WRITTEN CONSENT BY THE J.M. DAVIS FOUNDATION, INC., TO TRADE OR EXCHANGE ANY PORTION OF THE J.M. DAVIS GUN COLLECTION FOR ITEMS OR ARTIFACTS THAT THE COMMISSION DEEMS ADVANTAGEOUS OR BENEFICIAL FOR THE MUSEUM. ANY ITEMS OBTAINED BY TRADE OR PURCHASE FROM THE PROCEEDS OF ITEMS BELONGING TO THE J.M. DAVIS FOUNDATION, INC., AND NOT THE STATE OF OKLAHOMA. THE J.M. DAVIS MEMORIAL COMMISSION HAS AUTHORITY TO ACQUIRE ON A PURCHASE OR LEASE BASIS, AND DISPLAY, ARTIFACTS NOT A PART OF THE ORIGINAL COLLECTION ACQUIRED FROM THE J.M. DAVIS FOUNDATION. 53 O.S. 1971 204 [53-204], 53 O.S. 1971 205 [53-205], ESTABLISH THE PROCEDURES THE COMMISSION SHOULD FOLLOW REGARDING ANY SELL, TRADE, EXCHANGE OR LEASE. THE J.M. DAVIS MEMORIAL COMMISSION IS REQUIRED TO INSURE THE J.M. DAVIS GUN COLLECTION AGAINST LOSS OR DAMAGE WITH AN INSURANCE COMPANY PURSUANT TO THE LEASE AGREEMENT. CITE: 53 O.S. 1971 203 [53-203] (DAVID MCCURDY)